Citation Nr: 0534371	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
May 1966.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2003 rating 
decision.  The appellant filed a notice of disagreement (NOD) 
later in September 2003, and the RO issued a statement of 
case (SOC) in October 2003.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in November 2003.  In February 2004, the 
appellant testified during a hearing before RO personnel; a 
transcript of that hearing is of record.  

Additionally, in the above noted November 2003 VA Form 9, the 
appellant had requested a videoconference hearing before a 
Veterans Law Judge.  Thereafter, the appellant submitted an 
additional VA Form 9, dated in November 2004, in which he 
indicated that he did not desire a Board hearing.  The Board 
accepts the November 2004 VA Form 9 as a withdrawal of the 
appellant's earlier request for a videoconference hearing.  

In April 2005, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of the claim 
(as reflected in the August 2005 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDING OF FACT

Persuasive medical opinion indicates that a mood disorder, 
diagnosed post-service, as likely as not had its onset in 
service.  




CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the 
criteria for service connection for psychiatric disorder, 
diagnosed as a mood disorder, are met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  

II.  Analysis

The appellant contends that as a result of his two weeks of 
basic training in the United States Marine Corps, he 
developed a psychiatric disorder.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury, which was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.102, 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and of a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

Evidence pertinent to the claim consists of the appellant's 
service medical records to include a Marine Corps Aptitude 
Board Report with neuropsychiatric section; a treatment 
summary from Patty Harris, M.S.N., A.P.R.N., C.N.; a 
treatment summary from Jacqueline Rugg, M.S.N., A.P.R.N., 
C.N.; as well as a February 2004 examination report and July 
2005 addendum from a staff psychiatrist at the VA Medical 
Center (VAMC) in West Haven, Connecticut.  

Service medical records reflect the appellant's problems with 
controlling his nerves during basic training and an episode 
in which he experienced a trance-like-state (disassociated 
episode) as a result.  Shortly thereafter, he was discharged.

Treatment summaries from Ms. Harris and Ms. Rugg note the 
appellant's report of depressive symptoms, including 
insomnia, irritability, difficulty concentrating, decreased 
libido, and anhedonia; a notation indicates that symptoms 
were associated with end stage cardiac disease, but does not 
specify which symptoms .  It was also noted that the 
appellant was dealing with stress from work and an impending 
divorce.  These records also reflect Ms. Harris' belief that 
the appellant's dissociative episode in service might have 
been the first sign of the bipolar II disorder that both she 
and Ms. Rugg had assessed.  

In the report of a February 2004 examination, a VA staff 
psychiatrist noted that he had not reviewed the appellant's 
claims file.  The examiner diagnosed major depression and a 
major dissociative disorder, by history.  He opined that, 

In my opinion, it does not seem likely that the 
[appellant's] dissociative episode [is] 
directly related to a mood disorder.  It 
certainly does seem that his dissociative 
episode led to being discharged from the 
Marines, and that being discharged from the 
Marines contributed to the [appellant's] mood 
disorder because he was so disappointed because 
he wanted to be a Marine all of his life.  This 
was a very traumatic and devastating event that 
occurred to him . . . .

Because the February 2004 VA examiner did not have the 
opportunity to review the appellant's claims file prior to 
writing the report, the Board remanded the matter to the RO 
in April 2005.  Pursuant to that remand, the psychiatrist 
provided a follow up report in July 2005, after reviewing the 
claims file.  Based on a review of the medical evidence, he 
opined that it was as likely as not that the appellant's mood 
disorder "technically" began while the veteran was still in 
service, although it was less than a 50 percent likelihood 
that the trance, which was documented during service, was 
connected to the mood disorder.  The examiner explained that 
the veteran displayed irritability during service, after he 
was told that he would be discharged.  The examiner noted 
that, given that irritability was a symptom in both 
depression and bipolar disorder, it was as likely as not 
that, after being told that he would be discharged, the 
appellant began to experience the first symptoms of the mood 
disorder. 

The Board finds probative the opinion of the VA staff 
psychiatrist on the question of etiology of current 
psychiatric disability.  His opinion (as reflected in the 
2005 addendum, in particular), was reached after examination 
of the appellant, and consideration of his documented medical 
history and assertions.  The Board also notes that his 
statements reflect the only opinion, rendered by a physician, 
as to  etiology of diagnosed mood disorder; hence, there is 
other opinion by a physician that directly contradicts the 
psychiatrist's opinion.  While the psychiatrist's opinion is 
not definitive, that opinion was expressed in terms ("as 
least as likely as not") that are sufficient to permit the 
application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor on the question of service origin, the 
Board finds that the criteria for service connection for a 
mood disorder are met.


ORDER

Service connection for a psychiatric disorder, diagnosed as a 
mood disorder, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


